Citation Nr: 0002607	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June 1976 to May 1977.  

By rating action in August 1977, the RO denied service 
connection for paranoid schizophrenia.  The veteran was 
notified of this decision and did not appeal.  

By rating action in June 1991, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for paranoid schizophrenia.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for paranoid 
schizophrenia.  A personal hearing at the RO was held in 
September 1998.  


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was last 
denied by an unappealed rating decision by the RO in June 
1991.  

2.  The additional evidence received since the June 1991 
rating decision does not show a relationship between the 
veteran's current paranoid schizophrenia and military 
service, or that there was an increase in severity of any 
preexisting psychiatric disorder during service, and is not 
so significant that it must be considered with all the 
evidence of record.  



CONCLUSION OF LAW

Material evidence has not been submitted to reopen the claim 
of service connection for paranoid schizophrenia.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for paranoid schizophrenia was last denied 
by the RO in June 1991.  The veteran and his representative 
were notified of this decision and did not appeal.  The 
evidence of record at the time of the last final rating 
decision included the veteran's service medical records; 
private medical records from D. W. Grisham, M.D., and medical 
records from South Carolina State Hospital.  

The service medical records indicate that the veteran was 
hospitalized for psychiatric treatment prior to service at a 
medical facility in Okinawa.  He was later transferred to 
Walter Reed Army Hospital (the veteran was a military 
dependent at the time) where he was treated for a psychotic 
episode.  Shortly after he was assigned to his first 
permanent duty station in the States, the veteran was 
apprehended by military police while attempting to board a 
plane at a local airport.  The veteran reportedly had been 
drinking and smoking marijuana just prior to the incident.  
The veteran was brought to the emergency room of the Post 
hospital by the military police and was admitted due to 
psychotic behavior.  The subsequent diagnosis was acute 
paranoid schizophrenia.  

A medical evaluation report in April 1977 indicated that the 
veteran's condition had improved with treatment and that he 
no longer showed overt delusional or paranoid ideation.  The 
Medical Board concluded that the veteran's psychiatric 
condition had stabilized, but that he was not capable of 
maintaining himself in a normal military environment without 
affecting his health.  The Board found that the veteran's 
psychiatric disorder, diagnosed as acute paranoid 
schizophrenia, had preexisted service and was not aggravated 
by service.  The Board recommended that the veteran be 
medically discharged from service due to the preexisting 
psychiatric disorder, and he was separated from service in 
May 1977.  

Copies of medical records from South Carolina State Hospital 
show that the veteran was voluntarily admitted in September 
1978.  The initial diagnosis was mild adjustment reaction of 
adult life.  The veteran had some difficulties adjusting to 
the hospital routine, but gained insight into his condition.  
The records indicate that some of the symptoms the veteran 
displayed when initially hospitalized were brought under 
control, and his reality testing was not impaired at the time 
he was discharged in October 1978.  The final diagnosis was 
manic-depressive illness, circular type.  

Copies of medical records from Dr. Grisham show treatment for 
lack of energy on two occasions, once in 1989, and again in 
1991.  The reports do not show any psychiatric treatment or 
diagnosis.  

The evidence added to the record since the June 1991 rating 
decision includes copies of medical records from Clemson 
Health Center for treatment from 1996 to 1998; a copy of a 
Discharge Summary report for hospitalization in 1998 from 
Greenville Hospital System, and a transcript of a personal 
hearing at the RO held in September 1998.  

The medical records from Clemson Health Center show treatment 
for various medical problems, including recurring anxiety, 
from 1996 to 1998.  Except for a report in January 1997 that 
included the diagnosis of possible paranoid schizophrenia, 
the records showed that the veteran's primary complaint was 
anxiety, and that his psychosis was stable.  

The Discharge Summary report from Greenville Hospital System 
showed the veteran was hospitalized for about three weeks for 
severe anxiety and depression in February and March 1998.  
The veteran reported that he had a psychiatric disorder since 
the age of 15, but that he had been going downhill for the 
past two years.  The diagnoses at discharge on Axis I, 
included Bipolar disorder, depressed with psychotic features, 
panic disorder without agoraphobia, and alcohol abuse 
(provisional diagnosis).  On Axis II, the diagnosis was 
schizotypal personality disorder (provisional).  

At the personal hearing in September 1998, the veteran 
testified that he could not remember if he had any 
psychiatric problems or treatment prior to entering service, 
and that he was hospitalized during service because he was 
extremely exhausted.  The veteran stated that the last thing 
he remembered was trying to go home on leave and calling the 
White House, then he "blacked out or passed out."  When he 
woke up, he was in the hospital and he was told that he had a 
preexisting condition.  

Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for paranoid schizophrenia 
was last denied by the RO in June 1991.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to a reopen 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The additional medical records, while "new" in that they 
were not of record at the time of the June 1991 rating 
decision, are cumulative of evidence of record.  That is, the 
records show treatment for psychiatric symptomatology.  
Moreover, the records are not probative of the issue which 
was the basis of the disallowance.  The prior evidence failed 
to show the incurrence or aggravation of a chronic psychotic 
disorder in service.  The medical records do not medically 
link the veteran's current psychiatric disorder to service on 
a direct basis or on the basis of aggravation.  Thus, the 
additional medical evidence is not material.  

The veteran's testimony at his hearing on appeal is to the 
effect that a psychosis did not exist prior to enlistment and 
that he is, therefore, eligible for service connection for a 
psychiatric disability.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of [such 
a lay] witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge", such as whether he had a disease at a 
given time.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's statements are not 
competent evidence that a psychiatric disability did not 
preexist service and are thus not "material". 

In the Written Brief Presentation, dated in December 1999, 
the representative argued that the veteran was not informed 
that new and material evidence was required to reopen his 
claim or what constituted new and material evidence.  The 
undersigned notes that this case was decided on a de novo 
basis as opposed to on the basis of new and material 
evidence.  The veteran was not prejudiced by such 
consideration, as the threshold for a well-grounded claim 
(which must be determined prior to a de novo merits 
determination) is lower than the threshold for new and 
material evidence.  In addition, where, as here, the medical 
nexus is the critical missing fact, the requirements of 
"well-groundedness" and "new and material" are similar.  The 
veteran was informed in the Supplemental Statement of the 
Case that in order to establish a well grounded claim, it was 
necessary to provide evidence which would demonstrate that 
the claimed condition was incurred in or aggravated by 
service; that is, the nexus requirement.  He has not done so.  
Accordingly, the veteran has not been prejudiced by the RO's 
handling of this case on a de novo basis.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service 

connection for paranoid schizophrenia, the appeal is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

